Citation Nr: 0117377	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  00-00 932 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected morphea, mid right 
abdomen.

2.  Entitlement to service connection for degenerative joint 
disease, left knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The appellant served on active duty from June 1977 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision, in pertinent 
part, granted service connection for morphea, mid right 
abdomen, and assigned thereto an initial disability 
evaluation of 10 percent, effective July 1, 1997.  The 
appellant subsequently filed a timely notice of disagreement 
and substantive appeal of the rating assigned.

The Board remanded this case previously in February 2001 for 
further development.  Unfortunately, the claims files appear 
to have been inadvertently returned to the Board before the 
requested development had been completed.  For example, 
according to the most recently dated records, the RO notified 
the veteran in a letter dated May 22, 2001 that it had 
requested the VA Medical Center (VAMC) in St. Louis, Missouri 
to schedule an examination with him.  On the same date, there 
is a VA computer-generated log indicating that the RO 
requested the examination with the VAMC.  Nevertheless, the 
claims files have returned to the Board with no indication as 
to whether an examination, or any of the other requested 
development, was ever performed.  Furthermore, there is no 
subsequent correspondence from the veteran or his 
representative.

In light of the foregoing, the Board must remand the case 
again for the development requested in the February 2001 
remand:

1. The RO should request that the 
appellant provide the names, 
addresses, to the extent possible, 
particularly the city and state, and 
approximate dates of treatment for all 
VA and non-VA health care providers 
(including heath care facilities) who 
have treated him for his degenerative 
joint disease, left knee, and service-
connected morphea, mid right abdomen, 
since his discharge from active duty 
service.  This request for records 
should include the time subsequent to 
this remand.  After obtaining any 
necessary authorizations, the RO 
should attempt to obtain copies of 
those treatment records identified by 
the appellant, which have not been 
previously secured.  If, after 
conducting a search, the RO is unable 
to obtain the appellant's service 
medical records, the RO should clearly 
certify this in the appellant's claims 
file.

2. The RO should then schedule the 
appellant for the appropriate VA 
examination to identify all 
manifestations of his service-
connected morphia, mid right abdomen.  
If possible, this examination should 
be conducted at the VAMC in St. Louis, 
Missouri.  The examiner should 
specifically note all symptoms 
reported by the appellant and indicate 
whether those symptoms/conditions are 
manifestations of his service-
connected morphia, mid right abdomen.  
In particular, the examiners should 
provide detailed information regarding 
any "functional loss" resulting from 
this condition.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2000).  The 
claims folders and a copy of this 
remand are to be made available to the 
examiner prior to the examination, and 
the examiner is asked to indicate that 
he or she has reviewed the claims 
folder.  All indicated testing, 
including any specialized 
examinations, deemed necessary should 
be conducted.

3. The RO should consider whether an 
advisory opinion is needed in this 
matter to examine the relationship, if 
any, between the appellant's inservice 
treatment of the left knee and any 
current left knee disorder he may 
have, pursuant to the newly enacted 38 
U.S.C.A. § 5103A (2000).

4. The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in 
the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by VA, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

5. The RO should then readjudicate the 
appellant's claims for: (1) 
entitlement to an increased initial 
disability evaluation in excess of 10 
percent for service- connected 
morphea, mid right abdomen; and (2) 
entitlement to service connection for 
degenerative joint disease, left knee.  
See Fenderson v. West, 12 Vet. App. 
119 (1999).

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




